UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1603


QUINTIN LITTLEJOHN,

                Plaintiff - Appellant,

          v.

MUMMAR AL QADDIFI, leader of Libya, North Africa,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.     R. Bryan Harwell, District
Judge. (7:10-cv-01122-RBH)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Quintin Littlejohn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quintin        Littlejohn         seeks       to    appeal          the       district

court’s order dismissing his civil complaint without prejudice.

The    district    court       referred      this   case       to    a    magistrate           judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The    magistrate       judge       recommended     that       relief         be    denied          and

advised    Littlejohn           that    failure       to       file        specific            timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The        timely       filing     of     specific           objections            to     a

magistrate       judge’s       recommendation         is       necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been      warned       of      the        consequences               of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also       Thomas v.      Arn,       474       U.S.      140     (1985).

Littlejohn       has    waived       appellate      review        by     failing          to    file

specific objections after receiving proper notice.                                 Accordingly,

we dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately      presented            in     the      materials

before    the    court     and      argument      would     not      aid      the       decisional

process.

                                                                                         DISMISSED



                                              2